FILED
                             NOT FOR PUBLICATION                             JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARVINDER KAUR,                                  No. 08-72751

               Petitioner,                       Agency No. A079-268-794

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Harvinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her second motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2003), and we deny in part and dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying Kaur’s second motion to

reopen because it was untimely and numerically-barred, see 8 C.F.R. §

1003.2(c)(2), and Kaur failed to establish changed circumstances in India to

qualify for the regulatory exception to the time and number limit for filing motions

to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-

97 (9th Cir. 2008). Kaur’s contentions that the BIA improperly analyzed her claim

and failed to adequately explain its decision are belied by the record.

         We lack jurisdiction to consider Kaur’s contentions regarding the BIA’s

February 28, 2007, order denying her first motion to reopen because this petition

for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188

(9th Cir. 2003). In addition, although Kaur contends otherwise, we lack

jurisdiction to review the BIA’s decision not to sua sponte reopen removal

proceedings. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   08-72751